OPINION JOURNAL ENTRY
This case arises as an original action to this court on a Petition for Writ of Mandamus whereby relator alleges respondents violated Department of Rehabilitation and Corrections' (DRNC) Policy 304.01 in the manner in which respondents transferred relator from one penal institution to the institution at which he is presently incarcerated.
R.C. 2969.25 requires an inmate suing the state or its employees to file an affidavit disclosing all prior civil actions or appeals he initiated during the last five years. This code section states in relevant part, "* * * the inmate shall file with the court an affidavit that contains a description of each civil action * * * filed in the previous five years in any state or federal court."
In a prior mandamus action before this court by the relator, we noted that relator had filed at least thirty-nine federal lawsuits against various government entities and officials. (SeeState ex rel. Bristow v. Ritz [Aug. 14, 2000], Mahoning App. No. 00 C.A. 114). In this instant case, relator has listed only eleven cases or appeals which he has filed against a government entity or employee. In their motion to dismiss, respondents have identified at least twelve cases filed by the relator which relator has failed to include among those cases listed in this case. Thus relator has violated the provisions of R.C. 2969.25.
The provisions of R.C. 2969.25(A) are mandatory and failure to comply are grounds for dismissal. See State ex rel. Alford v.Winters (1997), 80 Ohio St. 3d 285. Relator has materially misstated the number of civil actions in the affidavit he has filed pursuant to R.C. 2969.25. For the reasons cited above, relator's request for writ of mandamus is denied. *Page 502 
Respondents' motion to dismiss is granted.
Costs taxed against relator.
Final order. Clerk to serve a copy of this order to the parties as provided by the Civil Rules.
Cox, P.J., concurs.
Vukovich, J., concurs.
Donofrio, J., concurs. *Page 503